UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2173



MODY DESSE SISSOKO,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 11, 2008                  Decided:   July 14, 2008


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Peter Nyoh, LAW OFFICE OF PETER NYOH, Silver Spring, Maryland, for
Petitioner. Gregory G. Katsas, Acting Assistant Attorney General,
Mary Jane Candaux, Assistant Director, Edward E. Wiggers, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mody    Desse    Sissoko,       a   native    and    citizen    of   Cote

d’Ivoire, filed a petition for review from the Board of Immigration

Appeals’ (“Board”) order dismissing his appeal from the immigration

judge’s order denying his applications for asylum, withholding from

removal    and   withholding        under   the   Convention      Against    Torture

(“CAT”).    We deny the petition for review.

            The Immigration and Naturalization Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                       8 U.S.C.

§ 1158(a) (2000).      The INA defines a refugee as a person unwilling

or unable to return to his native country “because of persecution

or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion.”     8 U.S.C. § 1101(a)(42)(A) (2000).                  An applicant can

establish refugee status based on past persecution in his native

country on account of a protected ground. 8 C.F.R. § 1208.13(b)(1)

(2008). Without regard to past persecution, an alien can establish

a   well-founded      fear     of   persecution      on    a    protected    ground.

Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir. 2004).

            An     applicant     has   the      burden    of    demonstrating    his

eligibility for asylum.         8 C.F.R. § 1208.13(a) (2008); Gandziami-

Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                            A

determination regarding eligibility for asylum is affirmed if

supported by substantial evidence on the record considered as a


                                       - 2 -
whole.     INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                  This

court will reverse the Board “only if the evidence presented by the

petitioner was so compelling that no reasonable fact finder could

fail to find the requisite fear of persecution.”              Rusu v. INS, 296

F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotation marks and

citations omitted).

            We find substantial evidence supports the Board’s finding

that Sissoko failed to establish past persecution or a well-founded

fear of persecution based on one of the statutorily enumerated

grounds.      The    record    does   not     compel   a   different    result.

Accordingly,    we   will     not   disturb   the   Board’s    denial   of   his

applications for relief.*

            We deny the petition for review.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                              PETITION DENIED


     *
      We note Sissoko failed in his brief to this court to
challenge the Board’s order denying withholding from removal and
withholding under the CAT. By failing to raise these issues in his
brief, Sissoko abandoned these issues and waived review.        See
Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999)
(noting that issues not briefed or argued are deemed abandoned).
We further note Sissoko does not challenge the Board’s finding that
he did not challenge on appeal the immigration judge’s decision to
deny relief under the CAT. This court has noted that “an alien who
has failed to raise claims during an appeal to the [Board] has
waived his right to raise those claims before a federal court on
appeal of the [Board’s] decision.” Farrokhi v. INS, 900 F.2d 697,
700 (4th Cir. 1990).

                                      - 3 -